COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Harold Earl Wilson v. Deutsche Bank Trust Company Americas
                           formerly known as Banker's Trust Company, as Trustee and Custodian
                           for IXIS 2006-HE2

Appellate case number:     01-12-00284-CV

Trial court case number: 2007-71999A

Trial court:               133rd District Court of Harris County

         The clerk’s record was due in this case on March 29, 2012. See TEX. R. APP. P. 35.1. On
September 26, 2012, the Clerk of this Court provided notice to the Harris County District Clerk
that the clerk’s record was late and provided the district clerk with a deadline of October 26,
2012 for filing the clerk’s record, requesting an extension of time, or providing a reason why the
district clerk was not obligated to file the clerk’s record. The Harris County District Clerk
wholly failed to respond to said notice.

        Therefore, pursuant to Texas Rule of Appellate Procedure 37.3(a)(1), the district clerk is
ordered to either (1) file the clerk’s record or (2) notify this Court if the party responsible for
paying for the preparation of the clerk’s record is not entitled to appeal without paying the
clerk’s fee, i.e., is not indigent, and has not paid, or made satisfactory arrangements to pay, the
clerk’s fee. See TEX. R. APP. P. 35.3(a), 37.3(a)(1). If the trial court has sustained by written
order a contest to a party’s affidavit of indigence, please prepare, certify, and file with the clerk
of this Court a clerk’s record containing the affidavit of indigence, the contest, and the written
order sustaining the contest. See TEX. R. APP. P. 20.1.

       The clerk’s record or notice of appellant’s failure to make satisfactory payment
arrangements shall be filed in the First Court of Appeals within 10 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Justice Brown
                    Acting individually       Acting for the Court

Date: November 16, 2012